

Exhibit 10.1


WARRANT AGREEMENT
 
WARRANT AGREEMENT, dated as of May 10, 2007 (this “Agreement”), between DOV
PHARMACEUTICAL, INC., a Delaware corporation, with offices at 150 Pierce Street,
Somerset, NJ 08873 (the “Company”), and CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, with offices at 17 Battery Place, New York, NY 10004 (the “Warrant
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Company currently contemplates distributing or otherwise delivering
number up to 30,000,000 Warrants (“Warrants”) to holders of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), each Warrant evidencing the
right of the holder thereof to purchase one share of Common Stock of the Company
for $0.523, subject to adjustment as described herein;
 
WHEREAS, the Company will distribute Warrants to purchase 11 shares of Common
Stock for each 10 shares of Common Stock held by a holder of Common Stock.
 
WHEREAS, the Company desires to have the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, registration, transfer, exchange, redemption and exercise of the
Warrants;
 
WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights and immunities of the Company, the
Warrant Agent and the holders of the Warrants; and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.


NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and agreements contained herein and other good,
valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
 
 
1.     Appointment of Warrant Agent.  The Company hereby appoints the Warrant
Agent to act as agent for the Company relating to the Warrants in accordance
with the terms and conditions of this Agreement, and the Warrant Agent hereby
accepts such appointment and agrees to act in accordance with such terms and
conditions.
 
2.     Warrants..
 
2.1.     Form of Warrant. Each Warrant shall be in substantially the form of
Exhibit A hereto, the provisions of which are incorporated herein. Each Warrant
shall be signed by, or bear the facsimile signature of, the Chief Executive
Officer and either the President, Vice President of Finance or Secretary of the
Company and shall bear a facsimile of the Company’s seal. If the person whose
facsimile signature has been placed upon any Warrant shall have ceased to serve
in the capacity in which such person signed the Warrant before such Warrant is
issued, it may be issued with the same effect as if he or she had not ceased to
be such at the date of issuance.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.     Effect of Countersignature. Unless and until countersigned by the
Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by the holder thereof. Such signature by the
Warrant Agent upon any Warrant executed by the Company shall be conclusive
evidence that such Warrant Certificate has been duly issued under the terms of
this Agreement.
 
2.3.     Registration.
 
2.3.1     Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”) for the registration of original issuance and the transfer of
Warrants. Upon the initial issuance of Warrants, the Warrant Agent shall issue
and register such Warrants in the names of holders, in such denominations and
otherwise in accordance with instructions delivered to the Warrant Agent by the
Company.
 
2.3.2     Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant shall be registered upon the Warrant
Register (the “registered holder”) as the absolute owner of such Warrant
(notwithstanding any notation of ownership or other writing on such Warrant made
by anyone other than the Company or the Warrant Agent) for the purpose of any
exercise thereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.
 
 
3.     Terms and Exercise of Warrants..
 
3.1.     Warrant Price. Each Warrant shall, when countersigned by the Warrant
Agent, entitle the registered holder thereof, subject to the provisions of such
Warrant and of this Agreement, to purchase from the Company the number of shares
of Common Stock stated therein, at the price of $0.523 per whole share, subject
to the adjustments provided in Section 4 and in the proviso below in this
Section 3.1. The term “Warrant Price”, as used in respect of a Warrant, refers
to the price per share at which Common Stock may be purchased at the time such
Warrant is exercised.
 
3.2.     Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on July 1, 2007, but subject to Section 3.3.3
below regarding an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), and terminating at 5:00 p.m., New York
time, on the earliest to occur of (x) December 31, 2009, and (y) the date fixed
for redemption of Warrants as provided in Section 6.2 (the “Expiration Date”).
Except with respect to the right to receive the Redemption Price (as set forth
in Section 6), each Warrant not exercised on or before the Expiration Date shall
become void, and all rights thereunder and all rights in respect thereof under
this Agreement shall expire.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.3.     Exercise of Warrants.
 
3.3.1     Payment. Subject to the provisions of such Warrant and this Agreement,
a Warrant, when countersigned by the Warrant Agent, may be exercised by the
registered holder thereof by surrendering it, at the office of the Warrant
Agent, or at the office of its successor as Warrant Agent, in the Borough of
Manhattan, City and State of New York, with the exercise form, as set forth in
the Warrant, duly completed and executed, and by paying in full, in lawful money
of the United States, in cash or by certified check payable to the order of the
Company (or as otherwise agreed by the Company), the Warrant Price for each full
share of Common Stock as to which such Warrant is exercised, the aggregate
exercise price for such Warrant to be rounded up to the next whole cent for such
Warrant so exercised (for example, if a Warrant is exercised for 5 shares of
Common Stock, the aggregate exercise price shall be $2.62, or $0.523 multiplied
by 5 shares, rounded to the next whole cent) and any and all transfer taxes in
respect of such Warrant or shares of Common Stock issuable on exercise thereof.
 
3.3.2     Issuance of Certificates. As soon as practicable after the exercise of
any Warrant and the clearance of the funds in payment of the Warrant Price in
respect thereof, the Company shall issue or cause to be issued to the registered
holder of such Warrant a certificate or certificates for the number of full
shares of Common Stock to which it is entitled, registered in such name or names
as may be directed by it, and if such Warrant shall not have been exercised in
full, a new countersigned Warrant for the number of shares as to which such
Warrant shall not have been exercised.
 
3.3.3       Delivery of Securities. Notwithstanding anything contained herein to
the contrary, the Company shall not be obligated to deliver any securities
pursuant to the exercise of a Warrant unless a registration statement under the
Securities Act with respect to the issuance of the securities that shall have
been issuable upon such exercise is effective and, unless issuance of such
securities is qualified or exempt from qualification under applicable securities
laws of the states or other jurisdictions in which the registered holder of such
Warrant resides. If such registration statement is not effective or the issuance
of such securities is not exempt as described in the preceding sentence, the
registered holder of such Warrant will not be entitled to exercise such Warrant
and such Warrant may have no value and expire worthless.
 
3.3.4     No Net-Cash Settlement. Notwithstanding anything contained herein to
the contrary, in no event shall the Company be liable for, or shall any
registered holder of a Warrant be entitled to receive, (a) any net-cash
settlement or other consideration in lieu of physical settlement in securities
or (b) unless the conditions and requirements set forth in Sections 3.3.3 and
7.4 shall have been satisfied, physical settlement in securities upon exercise
of any Warrant due to the inability to exercise any Warrant, or otherwise.
 
3.3.5     Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and non-assessable.
 
3.3.6     Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was duly
surrendered and payment of the Warrant Price was duly made, irrespective of the
date of delivery of such certificate, except that, if the date of such surrender
and payment is a date when the stock transfer books of the Company are closed,
such person shall be deemed to have become the holder of record of such shares
at the close of business on the next succeeding date on which the stock transfer
books are open.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.     Adjustments..
 
4.1.     Adjustment of Exercise Rate and Exercise Price. The number of shares of
Common Stock purchasable upon the exercise of each Warrant (the “Exercise
Rate”), and the Exercise Price, are subject to adjustment from time to time upon
the occurrence of the events enumerated in this Section 4. The Exercise Rate
shall initially be 1 to 1.
 
4.1.1     Adjustment for Change in Common Stock. If, after the date hereof, the
Company:
 
(a)     pays a dividend or makes a distribution on shares of its Common Stock
payable in shares of its Common Stock;
 
(b)     subdivides or splits any of its outstanding shares of Common Stock into
a greater number of shares; or
 
(c)     combines any of its outstanding shares of Common Stock into a smaller
number of shares,
 
then the Exercise Rate in effect immediately prior to such action for each
Warrant then outstanding shall be adjusted by multiplying the Exercise Rate in
effect immediately prior to such action by a fraction (A) the numerator of which
shall be the number of shares of Common Stock outstanding immediately after such
action and (B) the denominator of which shall be the number of shares of Common
Stock outstanding immediately prior to such action or the record date applicable
to such action, if any (regardless of whether the Warrants then outstanding are
then exercisable); and the Exercise Price for each Warrant shall be adjusted to
a number determined by dividing the Exercise Price immediately prior to such
event by such fraction. The $1.046 per share contained in Section 6.1 shall also
be adjusted to a number determined by dividing the Exercise Price immediately
prior to such event by such fraction. The adjustment shall become effective
immediately after the record date in the case of a dividend or distribution and
immediately after the effective date in the case of a subdivision, combination
or reclassification. If such dividend or distribution is not so paid or made or
such subdivision, combination or reclassification is not effected, the Exercise
Rate and Exercise Price shall again be adjusted to be the Exercise Rate and
Exercise Price which would then be in effect if such record date or effective
date had not been so fixed.


4.2.     Replacement of Securities upon Reorganization, Etc. In case of any
reclassification (including, without limitation, a reclassification effected by
means of an exchange or tender offer by the Company) or reorganization of the
outstanding shares of Common Stock (other than a change that solely affects the
par value of the Common Stock or as a result of a subdivision or combination
covered by Section 4.1), or in the case of any merger or consolidation of the
Company with or into another entity (other than a consolidation or merger in
which the Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding shares of Common Stock),
or in the case of any sale or conveyance to another corporation or entity of the
assets or other property of the Company as an entirety or substantially as an
entirety in connection with which the Company is dissolved (each, a
“Reorganization Event”), each registered holder shall have the right thereafter
(until the expiration of the right to exercise his Warrant) to receive, in lieu
of the shares of Common Stock immediately theretofore receivable upon the
exercise of his Warrant, the kind and amount of shares of Common Stock and/or
other securities and/or property (including cash) receivable upon such
Reorganization Event that such registered holder would have received if he had
exercised his Warrant immediately prior to such Reorganization Event. The
provisions of this Section 4.2 shall similarly apply to successive
Reorganization Events. In case of any Reorganization Event that is a
consolidation or merger, the corporation formed by such consolidation or merger
shall execute and deliver a supplemental Warrant Agreement acknowledging the
provisions of this Section 4.2 and providing for adjustments that shall be as
identical as practicable to the adjustments provided in this Section 4.
 
 
 
4

--------------------------------------------------------------------------------

 
 
4.3.     Certificate of Adjustment. After each adjustment of the Exercise Rate
or the Exercise Price, the Company will promptly prepare a certificate signed by
the Chief Executive Officer, President, Chief Financial Officer, Treasurer or
Secretary of the Company setting forth: (a) the Exercise Rate and Exercise
Price, as so adjusted; (b) the amount of shares of Common Stock purchasable upon
exercise of each Warrant after such adjustment; and (c) a brief statement of the
facts accounting for such adjustment. Such certificate shall be conclusive
evidence that the adjustment is correct, absent manifest error and the Warrant
Agent may rely conclusively on anything contained in this certificate. The
Company will promptly cause a brief summary thereof to be filed with the Warrant
Agent and either the Company or the Warrant Agent will send such summary by
ordinary first class mail to each registered holder at such registered holder’s
last address as it shall appear on the registry books of the Company, but the
failure to give such notice (or any defect therein) shall not affect the
legality or validity of such event.
 
4.4.     No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not be required to issue fractional
shares upon exercise of Warrants and shall not be required to issue scrip or pay
cash in lieu of any fractional interests. If, by reason of any adjustment made
pursuant to this Section 4, the registered holder of any Warrant would be
entitled, upon the exercise of such Warrant, to receive a fractional share, the
Company shall issue the nearest whole number of shares of Common Stock to such
registered holder.
 
4.5.     Changes in Form. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares of Common Stock
issuable on exercise thereof as is stated in the Warrants initially issued
pursuant to this Agreement. The acceptance by a registered holder of the
issuance of a new Warrant reflecting a required or permissive change shall not
be deemed to waive any rights to an adjustment occurring after the computation
thereof. The Company may at any time in its sole discretion make any change in
the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant,
or otherwise, may be issued or countersigned in the form as so changed.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.     Transfer and Exchange of Warrants..
 
5.1.     Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant, upon the Warrant
Register, upon surrender of such Warrant for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer in substantially in the form attached to the relevant Warrant
Certificate, provided, however, that the Warrant Agent shall not register the
transfer of any outstanding Warrant held by an affiliate (as defined under the
Securities Act) until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made. From time to time, the
Company shall deliver to the Warrant Agent a list of directors and executive
officers of the Company and, to the extent known, a list of other affiliates of
the Company. Any registered holder desiring to exchange or transfer a Warrant
Certificate shall deliver a written request to the Warrant Agent at its
principal office, which is currently located at the address listed in Section
9.2 hereof. When Warrant Certificates are presented to the Warrant Agent with a
written request (a) to register the transfer of the Warrant Certificates or (b)
to exchange such Warrants Certificates for an equal number of Warrant
Certificates of other authorized denominations, the Warrant Agent shall register
the transfer or make the exchange as requested if the Warrant Certificates so
presented have been duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Warrant Agent, duly executed by the
registered holder or by such registered holder’s attorney and if any other
requirements of the Warrant Agent for such transactions are met; provided,
however, that if a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend.
 
5.2.     Surrender of Warrant Certificates. Any Warrant Certificate surrendered
for registration of transfer, exchange, exercise or repurchase of the Warrants
represented thereby, or in connection with a Conversion, shall, if surrendered
to the Company, be delivered to the Warrant Agent, and all Warrant Certificates
surrendered or so delivered to the Warrant Agent shall be promptly canceled by
the Warrant Agent and shall not be reissued by the Company and, except as
provided in this Section 5 in case of a transfer or exchange or in Section 3 in
case of the exercise or repurchase of less than all the Warrants represented
thereby or in case of a mutilated Warrant Certificate, no Warrant Certificate
shall be issued hereunder in lieu thereof. All cancelled Warrant Certificates
held by the Warrant Agent shall be disposed of by the Warrant Agent in
accordance with its customary procedures and certification of their disposal
will be delivered to the Company from time to time as the Company may direct in
writing.
 
5.3.     Fractional Warrants. The Warrant Agent shall not effect any
registration of transfer or exchange which will result in the issuance of a
fraction of a Warrant, except as required by the rules of any national
securities exchange upon which the Company’s Common Stock may then be listed. 
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.4.     Service Charges. No service charge shall be made for any registration
of exchange or transfer of Warrants.
 
5.5.     Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, will supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.
 
 
6.     Redemption.

 
6.1.     Redemption. Not less than all of the outstanding Warrants may be called
for redemption, at the option of the Company, at any time after November 4, 2007
and prior to their expiration, at the price of $.01 per Warrant (“Redemption
Price”); provided, that Warrants shall not be called for redemption unless the
last sales price of the Common Stock shall have been at least $1.046 per share
on each of twenty (20) trading days within the thirty (30) trading day period
ending on the third Business Day prior to the date on which notice of redemption
is given. As used herein, the term “Business Day” shall mean any day, except a
Saturday, Sunday or legal holiday on which the banking institutions in the City
of New York are authorized or obligated by law or executive order to close.
 
6.2.     Date Fixed for, and Notice of, Redemption. In the event the Company
shall elect to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the date fixed for redemption to the registered holders of the Warrants
at their last addresses as they shall appear on the Warrant Register. Any notice
mailed in the manner herein provided shall be conclusively presumed to have been
duly given, whether or not any registered holder shall have received such
notice.
 
6.3.     Exercise After Notice of Redemption. The Warrants may be exercised in
accordance with Section 3 at any time after notice of redemption shall have been
given by the Company pursuant to Section 6.2 and prior to 5:00 p.m., New York
time, on the Redemption Date. On and after the Redemption Date, the registered
holder of Warrants shall have no further rights except to receive, upon
surrender of such Warrants, the Redemption Price.
 
 
7.     Other Provisions Relating to Rights of Holders of Warrants.
 
7.1.     No Rights as Stockholder. A Warrant does not entitle the registered
holder thereof to any of the rights of a stockholder of the Company, including,
without limitation, the right to receive dividends or other distributions, to
participate in any rights offering, to vote or consent, or to receive notice as
a stockholder in respect of meetings of stockholders or election of directors of
the Company or any other matter.
 
7.2.     Lost, Stolen, Mutilated or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor and date as the Warrant so lost,
stolen, mutilated or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
any person.
 
 
 
7

--------------------------------------------------------------------------------

 
 
7.3.     Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.
 
7.4.     Registration of Common Stock. The Company agrees that, prior to the
commencement of and during the Exercise Period, it shall use commercially
reasonable efforts to file with the United States Securities and Exchange
Commission (the “Commission”), a registration statement or any other filings
with the Commission necessary to cause to become effective and to maintain the
effectiveness of the registration under the Securities Act of the issuance of
the Common Stock issuable upon exercise of the Warrants; provided, however, that
in no event shall the Company be liable for, or shall any registered holder of a
Warrant be entitled to receive, (a) any net-cash settlement or other
consideration in lieu of physical settlement in securities or (b) unless the
conditions and requirements set forth in Section 3.3.3 and this Section 7.4
shall have been satisfied, physical settlement in securities upon exercise of
any Warrant due to the inability to exercise any Warrant, or otherwise. The
obligations of the Company under the preceding sentence shall terminate upon the
expiration or redemption of the Warrants in accordance with the provisions of
this Agreement (or, if the Company completes a going private transaction prior
to such expiration or redemption, at such time as such transaction is
completed).
 
 
8.     Concerning the Warrant Agent and Other Matters..
 
8.1.     Payment of Taxes. The Company will from time to time promptly pay all
applicable taxes and other governmental charges that may be imposed upon the
Company or the Warrant Agent due in connection with the exercise of the Warrants
and the issuance of the Common Stock upon the exercise of Warrants, but the
Company shall not be obligated to pay any transfer taxes in respect of Warrants
or such shares.
 
8.2.     Resignation, Consolidation, or Merger of Warrant Agent.
 
8.2.1     Resignation or Removal. The Warrant Agent, or any successor to it, may
resign its duties and be discharged from all further duties and liabilities
hereunder after giving thirty (30) days' notice in writing to the Company, and
the Company may remove the Warrant Agent at any time, without assigning any
cause therefor, by delivering to the Warrant Agent written notice of removal,
effective not less than thirty (30) days after receipt by the Warrant Agent of
such notice. If the office of the Warrant Agent becomes vacant by resignation or
removal or otherwise, the Company shall appoint in writing a successor Warrant
Agent in place of the Warrant Agent. If the Company shall fail to make such
appointment within a period of thirty (30) days after it has been notified in
writing of such vacancy by the Warrant Agent or by the registered holder of any
Warrant (who shall, with such notice, submit its Warrant for inspection by the
Company), then any holder of any Warrant may apply to the Supreme Court of the
State of New York for the County of New York for the appointment of a successor
Warrant Agent at the Company's cost. Any successor Warrant Agent, whether
appointed by the Company or by such court, shall be a national banking
corporation or a corporation organized and existing under the laws of the State
of New York, in good standing and having its principal office in the Borough of
Manhattan, City and State of New York, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority.
 
 
 
8

--------------------------------------------------------------------------------

 
 
8.2.2     Successor Warrant Agent. After appointment, any successor Warrant
Agent shall be vested with all the authority, powers, rights, immunities, duties
and obligations of its predecessor Warrant Agent with like effect as if
originally named as Warrant Agent hereunder, without any further act or deed;
but if for any reason it becomes necessary or appropriate, the predecessor
Warrant Agent shall execute and deliver, at the expense of the Company, an
instrument transferring to such successor Warrant Agent all the authority,
powers, and rights of such predecessor Warrant Agent hereunder; and upon request
of any successor Warrant Agent the Company shall make, execute, acknowledge and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties and obligations. In addition, in the event of
a resignation or removal, the property held by the Warrant Agent hereunder shall
be duly transferred to the successor Warrant Agent.
 
8.2.3     Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the transfer agent for the Common Stock not later
than the effective date of any such appointment.
 
8.2.4     Merger or Consolidation of Warrant Agent. Any corporation into which
the Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.
 
8.3.     Fees and Expenses of Warrant Agent.
 
8.3.1     Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder.
 
8.3.2     Further Assurances. From time to time on and after the date hereof,
the Company agrees to perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further and other acts,
instruments, documents and assurances as may reasonably be required by the
Warrant Agent for the carrying out or performing of the provisions and purposes
of this Agreement, to evidence compliance herewith or to assure itself that it
is protected in acting hereunder.
 
 
 
9

--------------------------------------------------------------------------------

 
 
8.4.     Liability of Warrant Agent
 
8.4.1     Reliance on Company Statement. Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer, President, Chief Financial Officer or Chairman of the Board
of the Company and delivered to the Warrant Agent. The Warrant Agent may rely
upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Agreement.
 
8.4.2     Indemnity. The Warrant Agent shall be liable hereunder only for its
own gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this Agreement
except as a result of the Warrant Agent's gross negligence, willful misconduct
or bad faith.
 
8.4.3     Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible to make any
adjustments required under the provisions of Section 4 or responsible for the
manner, method or amount of any such adjustment or the ascertaining of the
existence of facts that would require any such adjustment; nor shall it by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Agreement or any Warrant or as to whether any shares of Common Stock
will when issued be valid and fully paid and non-assessable.
 
8.5.     Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
promptly pay to the Company, all moneys received by the Warrant Agent for the
purchase of shares of Common Stock through the exercise of Warrants.
 
 
9.     Miscellaneous Provisions..
 
9.1.     Confidentiality.
 
9.1.1     Confidential Information. Subject to Section 9.1.3, all information
(whether in written, electronic, oral or other form and including trade secrets
and non-public, confidential or proprietary information) received by the Warrant
Agent or its agents, advisors or other representatives (individually and
collectively, the “Receiving Party”) relating to (i) the other Party, its
subsidiaries or affiliates or its or their agents, advisors or other
representatives (individually and collectively, a “Disclosing Party”), or (ii)
this Agreement or the transactions contemplated hereby, in each case, furnished
by or on behalf of or obtained from a Disclosing Party, before or after the date
hereof shall be treated as confidential (collectively, the “Confidential
Information”).
 
 
 
10

--------------------------------------------------------------------------------

 
 
9.1.2     Use. The Receiving Party (i) will keep all of the Confidential
Information confidential and will not disclose any of the Confidential
Information in any manner whatsoever (except as required by applicable law)
without the prior written consent of the relevant Disclosing Party, and (ii)
will not use any of the Confidential Information in any manner whatsoever other
than in connection with the consummation of the transactions contemplated
hereby; provided, however, that Confidential Information may be revealed to
agents, advisors or other representatives of the Receiving Party who (x) need to
know such Confidential Information for the purpose of consummating such
transactions, (y) are informed in writing by the Receiving Party of the
confidential nature and restricted use of such Confidential Information and (z)
agree to observe the terms of this Section 9.1 as if they were Parties.
 
9.1.3     Exclusions. Confidential Information shall not include information to
the extent, but only to the extent, that such information is (i) on the date
hereof part of, or after the date hereof becomes part of, the public domain
other than as a result of disclosure by the Receiving Party or any of its
agents, advisors or other representatives where such disclosure constituted or
constitutes a breach of this Section 9.1, (ii) on the date hereof known by the
Receiving Party or its agents, advisors or other representatives so long as such
knowledge is demonstrated by reasonably convincing written (or, if dating is
demonstrated by reasonably convincing evidence, electronic) evidence, (iii)
after the date hereof becomes known by the Receiving Party on a non-confidential
basis from a source (other than a Disclosing Party) which, to the knowledge of
the Receiving Party, after due inquiry, is not prohibited from disclosing such
information by a statutory, regulatory, contractual or fiduciary obligation or
(iv) after the date hereof developed by the Receiving Party independent of any
information furnished by or on behalf of or obtained from a Disclosing Party so
long as such independent development is clearly and convincingly demonstrated by
dated written (or, if dating can be independently demonstrated by reasonably
convincing evidence, electronic) records of a type that is customarily generated
and maintained by the Receiving Party in the ordinary course consistent with
past practices.
 
9.2.     Notices. All notices and demands required or permitted to be given to a
Party pursuant to this Agreement shall be transmitted by personal delivery, by a
nationally recognized courier service, by registered or certified mail, return
receipt requested, postage prepaid, or by facsimile and shall be addressed as
follows:
 
When the Company is the intended recipient:
 
DOV Pharmaceutical, Inc.
150 Pierce Street
Somerset, New Jersey 08873
Attention: Chief Financial Officer
Facsimile: (732) 907-3799
 
 
 
11

--------------------------------------------------------------------------------

 
 
With a copy to:
 
DOV Pharmaceutical, Inc.
150 Pierce Street
Somerset, New Jersey 08873
Attention: General Counsel
Facsimile: (732) 907-3799


When the Warrant Agent is the intended recipient:
 
Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004
Attention: Compliance Department
Facsimile:  (212) 616-7616
 
A Party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other Party. Each notice transmitted in the
manner described in this Section 9.2 shall be deemed to have been given,
received and become effective for all purposes at the time it shall have been
(a) delivered to the addressee as indicated by the affidavit of the messenger
(if transmitted by personal delivery), the receipt of the courier service (if
transmitted by courier service), the return receipt (if transmitted by mail) or
the answer back or call back (if transmitted by facsimile) or (b) presented for
delivery to the addressee as so indicated during normal business hours, if such
delivery shall have been refused for any reason.
 
9.3.     Governing Law; Forum; Jury Trial. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. Each Party agrees that any action, claim or proceeding
arising out of this Agreement or the breach or threatened breach of this
Agreement shall be commenced and prosecuted in a court in the State of New York.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any court in the State of New York in respect of any such action, claim or
proceeding. Each Party consents to service of process upon it with respect to
any such action, claim or proceeding by registered mail, return receipt
requested, and by any other means permitted by applicable laws. Each Party
waives any objection that it may now or hereafter have to the laying of venue of
any such action, claim or proceeding in any court in the State of New York and
any claim that it may now or hereafter have that any such action, claim or
proceeding in any court in the State of New York has been brought in an
inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH ACTION, CLAIM OR
PROCEEDING.
 
9.4.     Binding Effect; Assignment; Third Party Beneficiaries. This Agreement
shall be binding upon the Parties and their respective successors and assigns
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Except as permitted in Section 8.2, neither Party shall
assign any of its rights or delegate any of its duties under this Agreement (by
operation of law or otherwise) without the prior written consent of the other
Party. Any assignment of rights or delegation of duties under this Agreement by
a Party without the prior written consent of the other Party, if such consent is
required hereby, shall be void. No such assignment or delegation shall relieve
the assignor or delegator of its obligations hereunder, except that if a Party
delegates any of its obligations hereunder with the prior written consent of the
other Party, then it shall be relieved of those obligations assumed by its
delegatee. The Representative (as to Sections 6.1, 7.4 and 9.2), the registered
holders and any such transferee shall be deemed third party beneficiaries of
this Agreement. Except as otherwise provided herein, no other person shall be,
or be deemed to be, a third party beneficiary of this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
9.5.     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and cancels and
supersedes all of the previous or contemporaneous agreements, representations,
warranties and understandings (whether oral or written) by or between the
Parties with respect to the subject matter hereof.
 
9.6.     Amendments. No addition to, and no cancellation, renewal,
extension, modification or amendment of, this Agreement shall be binding upon a
Party unless such addition, cancellation, renewal, extension, modification or
amendment is set forth in a written instrument that states that it adds to,
cancels, renews, extends, modifies or amends this Agreement and that is executed
and delivered on behalf of each Party by an officer of, or attorney-in-fact for,
such Party, or, if a natural person, by such Party or an attorney-in-fact for
such Party, and each such cancellation, renewal, extension, modification or
amendment shall be subject to the prior written consent of the Representative;
provided, that notwithstanding the foregoing, this Agreement may be amended or
supplemented without consent of the Warrant Agent or the Representative to (x)
cure any ambiguity or omission or to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provision
contained herein, (y) add further covenants, restrictions or conditions of the
Company for the benefit of the Warrant Agent or the registered holders, or (z)
make any other change that is not adverse to the Warrant Agent or the registered
holders.
 
9.7.     Waivers. No waiver of any provision of this Agreement shall be binding
upon a Party, unless such waiver is expressly set forth in a written instrument
that is executed and delivered by such Party. Such waiver shall be effective
only to the extent specifically set forth in such written instrument. Neither
the exercise (from time to time and at any time) by a Party of, nor the delay or
failure (at any time or for any period of time) to exercise, any right, power or
remedy shall constitute a waiver of the right to exercise, or impair, limit or
restrict the exercise of, such right, power or remedy or any other right, power
or remedy at any time and from time to time thereafter. No waiver of any right,
power or remedy of a Party shall be deemed to be a waiver of any other right,
power or remedy of such Party or shall, except to the extent so waived, impair,
limit or restrict the exercise of such right, power or remedy.
 
9.8.     Remedies Limited. Neither Party shall, for any reason or under any
legal theory, be liable for any special, indirect, incidental or consequential
damages arising out of any breach of or default under this Agreement, even if
informed of the possibility of such damages in advance.
 
9.9.     Headings; Counterparts; Interpretation.
 
9.9.1     Headings. The headings set forth herein have been inserted for
convenience of reference only, shall not be considered a part of this Agreement
and shall not limit, modify or affect in any way the meaning or interpretation
of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
9.9.2     Counterparts. This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective and be deemed to have been
executed and delivered by all of the Parties at such time as counterparts shall
have been executed and delivered by each of the Parties, regardless of whether
each of the Parties has executed the same counterpart. It shall not be necessary
when making proof of this Agreement to account for any counterparts other than a
sufficient number of counterparts which, when taken together, contain signatures
of all of the Parties. Delivery of a counterpart by facsimile shall be as
effective as delivery of an original.
 
9.9.3     Interpretation. Each of the Parties has participated substantially in
the negotiation and drafting of this Agreement and no ambiguity herein shall be
construed against the draftsman.
 
9.10.     Severability. If any provision of this Agreement shall hereafter be
held to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason, (a) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the Parties as expressed
in, and the benefits to the Parties provided by, this Agreement or (b) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions to this Agreement) so as to give effect
to the intent so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation nor severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.
 
9.11.     Examination. A copy of this Agreement shall be available at all
reasonable times at the office of the Warrant Agent for inspection by the
registered holder of any Warrant. The Warrant Agent may require any such
registered holder to submit its Warrant for inspection by it.
 
[remainder of page intentionally left blank]
 
 



 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.
 

        DOV PHARMACEUTICAL, INC.  
   
   
    By:   /s/ Barbara Duncan  

--------------------------------------------------------------------------------

Name: Barbara Duncan
 
Title: Chief Executive Officer

       
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
   
   
  Date:  By:   /s/ Roger Bernhammer  

--------------------------------------------------------------------------------

Name: Roger Bernhammer
 
Title: Vice President

 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[SPECIMEN WARRANT CERTIFICATE]
 
NUMBER W______
WARRANTS

 
(THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.
NEW YORK TIME, DECEMBER 31, 2009)
 
DOV PHARMACEUTICAL, INC.
 
CUSIP
 
WARRANT
 
THIS CERTIFIES THAT, for value received ,_____________________, is the
registered holder (the “holder”) of ________________ Warrants, expiring at 5:00
p.m. New York time on December 31, 2009 and entitling the holder, upon exercise
after the date specified in the immediately succeeding paragraph, to purchase
one fully paid and non-assessable share of common stock, par value $0.0001 per
share (the “Shares”), of DOV PHARMACEUTICAL, INC., a Delaware corporation (the
“Company”), for each Warrant evidenced by this Warrant Certificate, at the price
of $0.523 per Share (the “Warrant Price”), upon surrender of this Warrant
Certificate and payment of the Warrant Price at the office of the Warrant Agent
identified below in accordance with the Warrant Agreement (as defined below;
capitalized terms used without definition in this Warrant Certificate shall have
the meanings given to them in the Warrant Agreement).
 
Each Warrant shall become exercisable on July 1, 2007, but subject to the third
paragraph below regarding an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”). The Warrant Agreement
provides that, upon the occurrence of certain events, the Warrant Price and the
number of Shares purchasable upon exercise of a Warrant, may, subject to certain
conditions, be adjusted.
 
This Warrant Certificate and the Warrants evidenced hereby have been issued
pursuant to the Warrant Agreement dated May 10, 2007 between the Company and
Continental Stock Transfer & Trust Company, as Warrant Agent (the “Warrant
Agreement”). Notwithstanding anything contained herein to the contrary, this
Warrant Certificate and the Warrants evidenced hereby shall be governed by and
be subject to the conditions, limitations and provisions set forth in the
Warrant Agreement.
 
Prior to the commencement of and during the Exercise Period, the Company must
use commercially reasonable efforts to file with the Commission, a registration
statement or any other filings with the Commission necessary to cause to become
effective and to maintain the effectiveness of the registration under the
Securities Act of the issuance of the Common Stock issuable upon exercise of any
Warrant evidenced by this Warrant Certificate, which obligations will terminate
upon the expiration or redemption thereof in accordance with the provisions of
the Warrant Agreement (or, if the Company completes a going private transaction
prior to such expiration or redemption, at such time as such transaction is
completed).
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Company shall not be obligated to deliver any securities pursuant to the
exercise of any Warrant evidenced by this Warrant Certificate unless a
registration statement under the Securities Act with respect to the issuance of
the securities that shall have been issuable upon such exercise is effective and
unless issuance of such securities is qualified or exempt from qualification
under applicable securities laws of the states or other jurisdictions in which
the registered holder of the Warrant evidenced by this Warrant Certificate
resides. If such registration statement is not effective or the issuance of such
securities is not exempt as described in the preceding sentence, the registered
holder of such Warrant will not be entitled to exercise such Warrant and such
Warrant may have no value and expire worthless. In no event shall the Company be
liable for, nor shall any registered holder of Warrants be entitled to receive,
(a) any net-cash settlement or other consideration in lieu of physical
settlement in securities or (b) unless the conditions and requirements set forth
in Sections 3.3.3 and 7.4 of the Warrant Agreement shall have been satisfied,
physical settlement in securities upon exercise of any Warrant due to the
inability to exercise any Warrant, or otherwise. Except with respect to the
right to receive the Redemption Price (as set forth in Section 6 of the Warrant
Agreement), each Warrant not exercised on or before the Expiration Date will
become void, and all rights thereunder and all rights in respect thereof under
the Warrant Agreement will expire.
 
No fraction of a Share will be issued upon any exercise of a Warrant. If, upon
exercise of a Warrant, the holder would be entitled to receive a fractional
Share, the Company will, upon exercise, issue that number of Shares obtained by
rounding such fractional share to the nearest whole number.
 
Upon exercise of less than the total number of Warrants evidenced by this
Warrant Certificate, the Warrant Agent shall issue to the holder a new Warrant
Certificate of like tenor and evidencing the number of Warrants not so
exercised.
 
Upon due presentment for exchange or transfer of this Warrant Certificate at the
office of the Warrant Agent, a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the holder or transferee, as applicable, subject to the limitations
set forth in the Warrant Agreement, without charge except for any applicable
transfer tax.
 
The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate and the Warrants evidenced hereby
(notwithstanding any notation of ownership or other writing hereon made by
anyone other than the Company or the Warrant Agent), for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.
 
Neither this Warrant Certificate nor any of the Warrants evidenced hereby
entitle the holder to any of the rights of a stockholder of the Company.
 
THE COMPANY MAY REDEEM THE WARRANTS, IN WHOLE AND NOT IN PART, AT A PRICE OF
$.01 PER WARRANT AT ANY TIME AFTER NOVEMBER 4, 2007, BY GIVING 30 DAYS’ PRIOR
WRITTEN NOTICE OF REDEMPTION, IF, AND ONLY IF, THE LAST SALES PRICE OF THE
COMMON STOCK HAS BEEN AT LEAST $1.046 PER SHARE (THE “REDEMPTION PRICE”), ON
EACH OF TWENTY (20) TRADING DAYS WITHIN THE THIRTY (30) TRADING DAY PERIOD
ENDING ON THE THIRD BUSINESS DAY PRIOR TO THE DATE ON WHICH NOTICE OF REDEMPTION
IS GIVEN. THE RIGHT TO EXERCISE THE WARRANTS WILL BE FORFEITED UNLESS THEY ARE
EXERCISED BEFORE THE DATE SPECIFIED IN THE NOTICE OF REDEMPTION. ON AND AFTER
THE REDEMPTION DATE, THE RECORD HOLDER OF A WARRANT WILL HAVE NO FURTHER RIGHTS
EXCEPT TO RECEIVE, UPON SURRENDER OF THE WARRANTS, THE REDEMPTION PRICE. THE
WARRANT AGREEMENT PROVIDES THAT, UPON THE OCCURRENCE OF CERTAIN EVENTS, THE
$1.046 MINIMUM LAST SALES PRICE AT WHICH THE WARRANTS BECOME SUBJECT TO
REDEMPTION, MAY, SUBJECT TO CERTAIN CONDITIONS, BE ADJUSTED.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 This certificate is not valid unless countersigned and registered by the
Warrant Agent.
 
 WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.
 
 
By:
 
 
By:
 
Chief Executive Officer
 
President
                 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
               
By:
       
Name:
        Title:

 
The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations:
 
TEN COM
- as tenants in common
TEN ENT
- as tenants by the entireties
JT TEN
- as joint tenants with right of survivorship and not as tenants in common
 

 
UNIF GIFT MIN ACT -
  as Custodian for      
(Cust)
(Minor)
under Uniform Gifts to Minors Act of
  (state)

 
Additional abbreviations may also be used though not in the above list.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXERCISE FORM
To Be Executed by the Holder in Order to Exercise Warrants
 
The undersigned holder, _______________, hereby irrevocably elects to exercise
______________________ (_________) Warrants evidenced by this Warrant
Certificate, and to purchase the shares of Common Stock issuable upon the
exercise of such Warrants, and requests that certificates for such shares be
issued in the name of and be delivered to
 

                    (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP
CODE, AND INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE)
                                     (                    )

 
 
and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, requests that a new Warrant Certificate of like tenor for
the balance of such Warrants be registered in the name of, and delivered to, the
holder at the address stated below.
 
 

 
(Signature)

 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the certificate in every particular, without alteration or
enlargement or any change whatever.
 
(Dated)
 

     
(Signature Guaranteed)

 
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC RULE
17Ad-15).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

ASSIGNMENT FORM
To Be Executed by the Holder in Order to Transfer Warrants
 
For value received, the undersigned holder, _________________________________,
hereby sells, assigns and transfers unto
 

                    (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP
CODE, AND INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE)
                                     (                    )

 
Warrants represented by the within Warrant Certificate, and does hereby
irrevocably constitute and appoint
 
______________________________________ Attorney to transfer the said Warrants on
the books of the within-named Corporation and Warrant Agent with full power of
substitution in the premises.
 
 

 
(Signature)

 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the certificate in every particular, without alteration or
enlargement or any change whatever.
 
(Dated)
 

     
(Signature Guaranteed)

 
 
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC RULE
17Ad-15).
 
 
 
 

--------------------------------------------------------------------------------

 
 